—In an action to recover damages for personal injuries, the defendant first and second third-party plaintiff appeals, as limited by its stipulation with the second third-party defendant State Insurance Fund, dated April 11, 2001, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated January 19, 2000, as denied that branch of its motion which was for summary judgment on its cause of action to compel the second third-party defendant Travelers Property and Casualty Insurance Co. to defend and indemnify it in the main action and granted the cross motion of the second third-party defendant *501Travelers Property and Casualty Insurance Co. for summary judgment dismissing the second third-party complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of Travelers Property and Casualty Insurance Co. for summary judgment as it made a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). In opposition, the appellant failed to raise a triable issue of fact.
The appellant’s remaining contentions are without merit. O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.